 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT1

 

GTY Technology Holdings Inc.

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

 

Ladies and Gentlemen:

 

GTY Technology Holdings Inc., a Cayman Islands exempted company (“GTY”), has
entered into agreements (collectively, the “Business Combination Agreements”)
for a business combination (the “Business Combination”) with CityBase, Inc.,
Bonfire Interactive Ltd., eCivis Inc., Open Counter Enterprises Inc., Questica
Inc. and Questica USCDN Inc. and Sherpa Government Solutions LLC (collectively,
the “Targets”). In connection with the Business Combination, GTY is seeking
commitments from interested investors to purchase Class A ordinary shares of
GTY, par value $0.0001 per share (including any shares in any successor entity
issued in exchange therefor in connection with the Business Combination, “Class
A Ordinary Shares”), for a purchase price of $10.00 per share (implying a 2.5%
discount from the expected per share trust value at closing) (the “Per Share
Purchase Price”), in a private placement (the “Private Placement”). The
undersigned wishes to purchase Class A Ordinary Shares in such private placement
on the terms and conditions set forth herein, and, accordingly the undersigned
and GTY hereby agree as follows:

 

1.           Subscription. The undersigned hereby irrevocably subscribes for and
agrees to purchase from GTY, and GTY agrees to issue and sell to the
undersigned, such number of Class A Ordinary Shares as is set forth on the
signature page of this Subscription Agreement (the “Subscribed Shares”), for a
purchase price of $10.00 per share, on the terms and conditions set forth
herein.

 

2.           Closing. The closing of the sale of the Subscribed Shares
contemplated hereby (the “Closing”) shall occur on the date of, and immediately
prior to, the consummation of the Business Combination. Upon (i) satisfaction of
the conditions set forth in Section 3 below and (ii) not less than five (5)
business days’ written notice from (or on behalf of) GTY to the undersigned (the
“Closing Notice”) that GTY reasonably expects all conditions to the closing of
the Business Combination to be satisfied on a date that is not less than five
(5) business days from the date of the Closing Notice, the undersigned shall
deliver to GTY on or prior to 8:00 a.m. (Eastern time) (or, if the undersigned
advises GTY that under law, rule, regulation or internal policies applicable to
the undersigned it must have custody of the Subscribed Shares before funding, as
soon as practicable after GTY or its transfer agent provides the undersigned
with written notice evidencing the issuance to the undersigned of the Subscribed
Shares) on the closing date specified in the Closing Notice, or such later date
as GTY specifies in a subsequent notice to the undersigned (the “Closing Date”),
the subscription amount for the Subscribed Shares subscribed by wire transfer of
United States dollars in immediately available funds to the account specified by
GTY in the Closing Notice against delivery to the undersigned of (1) the
Subscribed Shares in book entry form in the name of the undersigned (or its
nominee in accordance with its delivery instructions) as set forth in the
following sentence, [free and clear of all liens or other restrictions
whatsoever (other than those arising under state or federal securities laws])
and (2) written notice from (or on behalf of) GTY to the undersigned evidencing
the issuance to the undersigned of the Subscribed Shares on and as of the
Closing Date. GTY shall deliver (or cause the delivery of) the Subscribed Shares
in book entry form to the undersigned or to a custodian designated by the
undersigned, as applicable. This Subscription Agreement shall terminate and be
of no further force or effect, without any liability to either party hereto, if
GTY notifies the undersigned in writing that it has abandoned its plans to move
forward with the Business Combination and/or terminates the undersigned’s
obligations without the delivery of the Subscribed Shares having occurred.

 

 

1 Note: Bracketed language is included in some, but not all of the subscription
agreements

 

 

 

 

3.           Closing Conditions.

 

(a)          The Closing shall be subject to the satisfaction or valid waiver by
each party of the conditions that, on the Closing Date:

 

(i)          no suspension of the qualification of the Subscribed Shares for
offering or sale or trading in any jurisdiction, or initiation or threatening of
any proceedings for any of such purposes, shall have occurred [other than in
connection with the consummation of the Business Combination];

 

(ii)         no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

(iii)        all conditions precedent to the closing of the Business
Combination, including the approval of GTY’s shareholders, shall have been
satisfied or waived (other than those conditions which, by their nature, are to
be satisfied at the closing of the Business Combination, including without
limitation as a result of the Private Placement)[, and the closing of the
Business Combination shall be scheduled to occur concurrently with or
immediately following the Closing].

 

(b)          The obligation of GTY to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or valid waiver by
GTY of the additional conditions that, on the Closing Date, with respect to the
undersigned:

 

(i)          all representations and warranties of the undersigned contained in
this Subscription Agreement shall be true and correct in all material respects
(other than representations and warranties that are qualified as to materiality
or Subscriber Material Adverse Effect (as defined below), which representations
and warranties shall be true in all respects) at and as of the Closing Date
(except for such representations and warranties that are made as of a specific
date, which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) as of such specified date); and

 

(ii)         the undersigned shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.





 

 2 

 

 

(c)          The obligation of the undersigned to consummate the transactions
contemplated hereby at the Closing shall be subject to the satisfaction or valid
waiver by the undersignd of the additional conditions that, on the Closing Date:

 

(i)          all representations and warranties of GTY contained in this
Subscription Agreement shall be true and correct in all material respects (other
than the representations and warranties in Section 5(a) through 5(d) and those
that are qualified as to materiality or GTY Material Adverse Effect (as defined
below), which representations and warranties shall be true in all respects) at
and as of the Closing Date (except for such representations and warranties that
are made as of a specific date, which shall be true and correct in all material
respects (other than the representations and warranties in Section 5(a) through
(d) and those that are qualified as to materiality or GTY Material Adverse
Effect, which representations and warranties shall be true in all respects) as
of such specified date);

 

(ii)         GTY shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(iii)        [the Subscribed Shares have been approved for listing on the Nasdaq
Stock Market (“Nasdaq”), subject to official notice thereof;

 

(iv)        no GTY Material Adverse Effect shall have occurred since the date of
this Subscription Agreement; and

 

(v)         there shall have been no amendment, waiver or modification to the
Business Combination Agreements that materially and adversely affects GTY.]

 

4.           Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the subscription as contemplated by this Subscription Agreement.

 

5.           GTY Representations and Warranties. GTY represents and warrants to
the undersigned that:

 

(a)          GTY is an exempted company duly incorporated and validly existing
and in good standing as an exempted company under the laws of the Cayman
Islands, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement. [GTY is
duly licensed or qualified to conduct its business and, if applicable, is in
good standing, under the laws of each jurisdiction (other than its jurisdiction
of incorporation) in which the conduct of its business or the ownership of its
properties or assets requires such license or qualification, except where the
failure to be in good standing would not reasonably be expected to have a GTY
Material Adverse Effect. For purposes of this Subscription Agreement, a “GTY
Material Adverse Effect” means an event, change, development, occurrence,
condition or effect with respect to the GTY that, individually or in the
aggregate, has a material adverse effect on the business, financial condition,
stockholders’ equity or results of operations of the GTY, taken as a whole, or
the ability of GTY to consummate the transactions contemplated hereby, including
the issuance and sale of the Subscribed Shares].

 

(b)          The Subscribed Shares have been duly authorized and, when issued
and delivered to the undersigned against full payment therefor in accordance
with the terms of this Subscription Agreement and registered in the register of
members of GTY, will be validly issued, fully paid and non-assessable and will
not have been issued in violation of or subject to any preemptive or similar
rights created under GTY’s memorandum and articles of association (as amended)
or under the laws of the Cayman Islands [or under any of GTY’s agreements].

 

 3 

 

 

(c)          This Subscription Agreement has been duly authorized, executed and
delivered by GTY and, assuming the due authorization, execution and delivery of
the same by the undersigned, is the valid and legally binding obligation of GTY,
enforceable against GTY in accordance with its terms, except as may be limited
or otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

(d)          The execution, delivery and performance by GTY of this Subscription
Agreement, the issuance and sale of the Subscribed Shares and the compliance by
GTY with all of the provisions of this Subscription Agreement and the
consummation of the transactions contemplated herein will be done in accordance
with the Nasdaq marketplace rules and will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of GTY or any of its subsidiaries
pursuant to the terms of (i) any indenture, mortgage, deed of trust, loan
agreement, lease, license or other agreement or instrument to which GTY or any
of its subsidiaries is a party or by which GTY or any of its subsidiaries is
bound or to which any of the property or assets of GTY is subject, which would
have a GTY Material Adverse Effect; (ii) result in any violation of the
provisions of the organizational documents of GTY; or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
GTY or any of its properties that would have a GTY Material Adverse Effect.

 

(e)          GTY has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable.

 

(f)          GTY is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including Nasdaq) or other person in connection with the
execution, delivery and performance by GTY of this Subscription Agreement
(including, without limitation, the issuance of the Subscribed Shares), other
than (i) the filing with the SEC of the Registration Statement (as defined
below), (ii) filings required by applicable state securities laws, (iii) if
applicable, the filing of a Notice of Exempt Offering of Securities on Form D
with the SEC under Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), (iv) a filing with the SEC of a Current Report
on Form 8-K disclosing all material terms of the transactions contemplated
hereby, the Business Combination and any other material, non-public information
that GTY, any placement agent for the sale of the Subscribed Shares or any of
their respective representatives has provided to the undersigned, (v) filings or
approvals required by Nasdaq and (vi) those the failure of which to obtain would
not be reasonably likely to have, individually or in the aggregate, a GTY
Material Adverse Effect.

 

(g)          The authorized and issued capital stock of GTY are as set forth in
GTY’s annual report on Form 10-K for the year ended December 31, 2017 (the “2017
10-K”). All issued and outstanding Class A Ordinary Shares have been duly
authorized and validly issued, are fully paid and are non-assessable and are not
subject to preemptive rights. Except as set forth in the 2017 10-K, other
subscription agreements for the Private Placement and the Business Combination
Agreements, there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from GTY any Class A Ordinary Shares or other
equity interests in GTY (collectively, “Equity Interests”) or securities
convertible into or exchangeable or exercisable for Equity Interests. [There are
no stockholder agreements, voting trusts or other agreements or understandings
to which GTY is a party or by which it is bound relating to the voting of any
Equity Interests, other than (A) those filed as of the date hereof with the SEC,
and (B) as contemplated by the Business Combination Agreements.]

 

 4 

 

 

(h)          GTY has made available to the undersigned (including via the SEC’s
EDGAR system) a copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document filed by GTY with the SEC since
its initial registration of the Class A Ordinary Shares [(the “SEC Documents”).
As of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations of
the SEC promulgated thereunder. None of the SEC Documents filed under] the
Exchange Act contained, when filed or, if amended, as of the date of such
amendment with respect to those disclosures that are amended, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. GTY has filed each
report, statement, schedule, prospectus, and registration statement that GTY was
required to file with the SEC since its inception. There are no outstanding or
unresolved comments in comment letters from the SEC staff with respect to any of
the SEC Documents.

 

(i)           [The financial statements of GTY included in the SEC Documents
complied in all material respects with Regulation S-X of the SEC, were prepared
in accordance with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of the unaudited statements, as
permitted by Rule 10-01 of Regulation S-X of the SEC) and fairly present in all
material respects in accordance with applicable requirements of GAAP (subject,
in the case of the unaudited statements, to normal year-end audit adjustments)
the financial position of GTY as of their respective dates and the results of
operations and the cash flows of GTY for the periods presented therein.]

 

(j)           The issued and outstanding Class A Ordinary Shares are registered
pursuant to Section 12(b) of the Exchange Act and are listed for trading on the
Nasdaq under the symbol “GTYH.” There is no suit, action, proceeding or
investigation pending or, to the knowledge of GTY, threatened against GTY by
Nasdaq or the SEC with respect to any intention by such entity to deregister the
Class A Ordinary Shares or prohibit or terminate the listing of the Class A
Ordinary Shares on Nasdaq.

 

(k)          [GTY has not received any written communication since December 31,
2018 from a governmental entity that alleges that GTY or any of its subsidiaries
is not in compliance with or is in default or violation of any applicable law.

 

(l)           Except as disclosed in GTY’s SEC Documents and for such matters as
have not had and would not be reasonably likely to have a GTY Material Adverse
Effect or have a material adverse effect on GTY’s ability to consummate the
transactions contemplated hereby, including the issuance and sale of the
Subscribed Shares, as of the date hereof, there is no (i) suit, action,
proceeding or arbitration before a governmental authority or arbitrator pending,
or, to the knowledge of GTY, threatened against GTY or (ii) judgment, decree,
injunction, ruling or order of any governmental authority or arbitrator
outstanding against GTY.]

 

(m)         GTY is not, and immediately after receipt of payment for the
Subscribed Shares will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

 5 

 

 

(n)          Except for the specific representations and warranties contained in
this Section 5 and in any certificate or agreement delivered pursuant hereto,
none of GTY, any person on behalf of GTY, including without limitation any
placement agent for the sale of the Subscribed Shares, or any of GTY’s
affiliates (collectively, the “GTY Parties”) has made, makes or shall be deemed
to make any other express or implied representation or warranty with respect to
GTY, this offering or the Business Combination, and GTY Parties disclaim any
such representation or warranty. Except for the specific representations and
warranties expressly made by the undersigned in Section 6 and in any certificate
or agreement delivered pursuant hereto, GTY specifically disclaim that it, or
anyone on its behalf, is are relying upon any other representations or
warranties that may have been made by any Subscriber Party (as defined below).

 

(o)          [Assuming the accuracy of the undersigned’s representations and
warranties set forth in Section 6 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Subscribed Shares by GTY to the undersigned.

 

(p)          Except in each case as would not reasonably be expected to have a
GTY Material Adverse Effect, (i) all material tax returns required to be filed
by or with respect to GTY and its subsidiaries have been duly and timely filed
(taking into account extension of time for filing) with the appropriate
governmental entity, (ii) all such tax returns were true, correct and complete
in all material respects, (iii) GTY and its subsidiaries have paid all taxes and
other assessments due, whether or not disputed, and (iv) GTY and its
subsidiaries do not have any liabilities for taxes of any other person or entity
by contract, as a transferee or successor, under U.S. Treasury Regulation
Section 1.1502-6 or analogous state, county, local or foreign provision or
otherwise.

 

(q)          GTY is not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of GTY or any of its subsidiaries, (ii) any loan or credit agreement,
note, bond, mortgage, indenture, lease or other agreement, permit, franchise or
license to which GTY or any of its subsidiaries is now a party or by which GTY’s
or any of its subsidiaries’ properties or assets are bound or (iii) any statute
or any judgment, order, rule or regulation of any court or governmental agency
or body, domestic or foreign, having jurisdiction over GTY, any of its
subsidiaries or any of their respective properties, except, in the case of
clauses (ii) and (iii), for defaults or violations that have not had and would
not be reasonably likely to have, individually or in the aggregate, a GTY
Material Adverse Effect.

 

(r)          GTY is not now, nor has it ever been, a “United States real
property holding corporation” as defined in the Internal Revenue Code of 1986,
as amended, and any applicable regulations promulgated thereunder.]

 

6.           Subscriber Representations and Warranties. The undersigned
represents and warrants to GTY that:

 

(a)          The undersigned (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (ii) has the
requisite power and authority to enter into and perform its obligations under
this Subscription Agreement.

 

(b)          This Subscription Agreement has been duly executed and delivered by
the undersigned, and assuming the due authorization, execution and delivery of
the same by GTY, this Subscription Agreement shall constitute the valid and
legally binding obligation of the undersigned, enforceable against the
undersigned in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

 6 

 

 

(c)          The execution and delivery of this Subscription Agreement, the
purchase of the Subscribed Shares and the compliance by the undersigned with all
of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the undersigned pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the undersigned is a party or by which
the undersigned is bound or to which any of the property or assets of the
undersigned is subject; (ii) the organizational documents of the undersigned; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
undersigned or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a material adverse effect on the
undersigned’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares (a “Subscriber Material Adverse
Effect”).

 

(d)          The undersigned (i) is an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), (ii) is acquiring
the Subscribed Shares only for its own account and not for the account of
others, and (iii) is not acquiring the Subscribed Shares with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act (and has provided GTY with such information as reasonably
requested related to its qualification as an accredited investor). The
undersigned is not an entity formed for the specific purpose of acquiring the
Subscribed Shares.

 

(e)          The undersigned understands that the Subscribed Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Subscribed Shares have not been registered under
the Securities Act. The undersigned understands that the Subscribed Shares may
not be resold, transferred, pledged or otherwise disposed of by the undersigned
absent an effective registration statement under the Securities Act, except
(i) to GTY or a subsidiary thereof, or (ii) pursuant to an applicable exemption
from the registration requirements of the Securities Act, and, in each of cases
(i) and (ii), in accordance with any applicable securities laws of the states
and other jurisdictions of the United States, and that any certificates or
book-entry position representing the Subscribed Shares shall contain a legend to
such effect. The undersigned understands that it has been advised to consult
legal counsel prior to making any offer, resale, pledge or transfer of any of
the Subscribed Shares.

 

(f)          The undersigned understands and agrees that the undersigned is
purchasing the Subscribed Shares directly from GTY. The undersigned further
acknowledges that there have not been, and the undersigned is not relying on,
any representations, warranties, covenants and agreements made to the
undersigned by GTY, any other party to the Business Combination or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of GTY included in this Subscription
Agreement.

 

(g)          In making its decision to purchase the Subscribed Shares, the
undersigned has relied solely upon independent investigation made by the
undersigned. The undersigned acknowledges and agrees that the undersigned has
received such information as the undersigned deems necessary in order to make an
investment decision with respect to the Subscribed Shares, including with
respect to GTY, the Business Combination and the Targets. The undersigned
represents and agrees that the undersigned and the undersigned’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the undersigned and the
undersigned’s professional advisor(s), if any, have deemed necessary to make an
investment decision with respect to the Subscribed Shares.

 

 7 

 

 

(h)          The undersigned became aware of this offering of the Subscribed
Shares solely by means of direct contact between the undersigned and GTY or by
means of contact from any placement agents, and the Subscribed Shares were
offered to the undersigned solely by direct contact between the undersigned and
GTY or by contact between the undersigned and any placement agents. The
undersigned did not become aware of this offering of the Subscribed Shares, nor
were the Subscribed Shares offered to the undersigned, by any other means.

 

(i)           The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subscribed
Shares. The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Subscribed Shares, and the undersigned has sought such
accounting, legal and tax advice as the undersigned has considered necessary to
make an informed investment decision.

 

(j)           The undersigned has adequately analyzed and fully considered the
risks of an investment in the Subscribed Shares and determined that the
Subscribed Shares are a suitable investment for the undersigned and that the
undersigned is able at this time and in the foreseeable future to bear the
economic risk of a total loss of the undersigned’s investment in GTY. The
undersigned acknowledges specifically that a possibility of total loss exists.

 

(k)          The undersigned understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Subscribed
Shares or made any findings or determination as to the fairness of this
investment.

 

(l)           The undersigned does not have, as of the date hereof, and during
the 30-day period immediately prior to the date hereof the undersigned has not
entered into, any “put equivalent position” as such term is defined in Rule
16a-1 under the Exchange Act or short sale positions with respect to the
securities of GTY.

 

(m)         The undersigned acknowledges and agrees that, to the extent the
Subscribed Shares are not included in the registration statement on Form S-4
filed by GTY in connection with the Business Combination (as it may be amended,
the “Form S-4”), the certificate or book-entry position representing the
Subscribed Shares will bear or reflect, as applicable, a legend substantially
similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

 

 8 

 

 

(n)          The undersigned’s acquisition and holding of the Subscribed Shares
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any applicable similar law.

 

(o)          If the undersigned is not a U.S. person as defined in Rule 902
under the Securities Act or a United States person as defined in the Code, the
undersigned hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Subscribed Shares or any use of this Subscription Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Subscribed Shares, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Subscribed
Shares. The undersigned’s subscription and payment for the Subscribed Shares
will not violate any applicable securities or other laws of the undersigned’s
jurisdiction. [For the avoidance of doubt, the undersigned is not making any
representation about the Company’s compliance with the laws of the undersigned’s
jurisdiction.]

 

(p)          [To the knowledge of the undersigned,] the undersigned is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or in any Executive Order issued by the President of the United
States and administered by OFAC (“OFAC List”), or a person or entity prohibited
by any OFAC sanctions program, (ii) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). The undersigned agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that the undersigned is permitted to do so under
applicable law. If the undersigned is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), [to its knowledge,] the undersigned
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required [and to its
knowledge], the undersigned maintains policies and procedures reasonably
designed for the screening of its investors against the OFAC sanctions programs,
including the OFAC List. To the extent required [and to its knowledge], the
undersigned maintains policies and procedures reasonably designed to ensure that
the funds held by the undersigned and used to purchase the Subscribed Shares
were legally derived.

 

(q)          Except for the specific representations and warranties contained in
this Section 6 and in any certificate or agreement delivered pursuant hereto,
none of the undersigned nor any person acting on behalf of the undersigned nor
any of the undersigned’s affiliates (the “Subscriber Parties”) has made, makes
or shall be deemed to make any other express or implied representation or
warranty with respect to the undersigned and this offering, and the Subscriber
Parties disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by GTY in Section 5 of this
Agreement and in any certificate or agreement delivered pursuant hereto, the
undersigned specifically disclaims that it, or anyone on its behalf, is relying
upon any other representations or warranties that may have been made by any GTY
Party.

 

 9 

 

 

7.           Registration Rights. GTY shall [use commercially reasonable efforts
to include the Subscribed Shares in the S-4. In the event that the Subscribed
Shares are not included in the S-4, GTY that]/[cause], within seven (7) calendar
days after the consummation of the Business Combination (the “Filing Deadline”),
a registration statement registering the resale of the Subscribed Shares (the
“Registration Statement”) to be filed with the SEC (at GTY’s sole cost and
expense), and GTY shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof[, but no later than the earlier of (i) the 60th calendar day (or
90th calendar day if the SEC notifies GTY that it will “review” the Registration
Statement) following the earlier of (A) the filing of the Registration Statement
and (B) Filing Deadline and (ii) the 10th business day after GTY is notified
(orally or in writing, whichever is earlier) by the SEC that the Registration
Statement will not be “reviewed” or will not be subject to further review (such
date, the “Effectiveness Deadline”). Not less than three (3) business days prior
to filing the Registration Statement (or any amendment thereto), GTY will
provide the undersigned an opportunity to review and comment on the disclosure
regarding the undersigned]. GTY agrees that it will cause such registration
statement or another shelf registration statement to remain continuously
effective until the earlier of (i) [two (2)]/[three (3)] years from the issuance
of the Subscribed Shares and (ii) [on the first date on which the undersigned
can sell all of the Subscribed Shares (or shares received in exchange therefor)
under Rule 144 of the Securities Act within 90 days without limitation as to the
amount of such securities that may be sold]/[the date on which the undersigned
has notified GTY that such securities have actually been sold, provided that,
subject to clause (iii) of the following paragraph], GTY may delay filing or
suspend the use of any such registration statement if GTY delivers to the
holders of Subscribed Shares a certificate signed by an officer of GTY
certifying that, in the good faith judgment of the board of directors of GTY,
such registration and the offering pursuant thereto would reasonably be expected
to materially adversely affect or materially interfere with any bona fide
material financing or transaction of GTY or would require disclosure of
information that has not been disclosed to the public, the premature disclosure
of which would materially adversely affect GTY. Such certificate shall not
contain any material non-public information regarding GTY. The holders receiving
such certificate shall keep the information contained in such certificate
confidential. GTY’s obligations to include the Subscribed Shares (or shares
issued in exchange therefor) in the Registration Statement are contingent upon
the undersigned furnishing in writing to GTY such information regarding the
undersigned, the securities of GTY held by the undersigned and the intended
method of disposition of the Subscribed Shares as shall be reasonably requested
by GTY to effect the registration of the Subscribed Shares, and shall execute
such documents in connection with such registration as GTY may reasonably
request that are customary of a selling stockholder in similar situations.

 

[GTY shall, notwithstanding any termination of this Subscription Agreement,
indemnify, defend and hold harmless the undersigned (to the extent a seller
under the Registration Statement), the officers, directors, agents, partners,
members, managers, stockholders, affiliates, employees and investment advisers
of the undersigned, each person who controls the undersigned (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, stockholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses, as incurred, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by GTY of the Securities Act, Exchange Act or any state
securities law or any rule or regulation thereunder, in connection with the
performance of its obligations under this Section 7, except to the extent, but
only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding the
undersigned furnished in writing to GTY by the undersigned expressly for use
therein.]

 

 10 

 

 

8.           Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof upon the earlier to occur of (a) such date and time
as all of the Business Combination Agreements are terminated in accordance with
their terms, (b) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement, [(c) if, on the Closing Date, any of
the conditions to Closing set forth in Section 3 of this Subscription Agreement
have not been satisfied as of the time required hereunder to be so satisfied or
waived by the party entitled to grant such waiver and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated] or
(d) if the Closing does not occur on or before [March 31, 2019]; provided that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. GTY shall promptly notify the undersigned of the termination
of the Business Combination Agreements promptly after the termination thereof.

 

9.           Additional Agreements and Waivers of the Subscriber.

 

(a)          The undersigned acknowledges that, as described in GTY’s prospectus
relating to its initial public offering (the “Prospectus”) available at
www.sec.gov, substantially all of GTY’s assets consist of the cash proceeds of
GTY’s initial public offering and private placements of its securities, that
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of GTY, its public shareholders and the
underwriters of GTY’s initial public offering and that the cash in the Trust
Account may be disbursed only for the purposes set forth in the Prospectus. For
and in consideration of GTY entering into this Subscription Agreement, the
sufficiency of which is hereby acknowledged, the undersigned hereby irrevocably
waives any and all right, title and interest, or any claim of any kind it has or
may have in the future, in or to any monies or assets held in the Trust Account
(and any distributions therefrom to GTY’s public shareholders), and agrees not
to seek recourse against the Trust Account (or any distributions therefrom to
GTY’s public shareholders) as a result of, or arising out of, this Subscription
Agreement[, or foe any other reason whatsoever].

 

(b)          The undersigned hereby agrees that neither it, nor any person or
entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of GTY prior to the
Closing. For purposes of this Section 9(b), “Short Sales” shall include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, and all types of direct and indirect
stock pledges (other than pledges in the ordinary course of business as part of
prime brokerage arrangements), forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers.

 

 11 

 

 

10.         Miscellaneous.

 

(a)          All notices and other communications given or made pursuant to this
Subscription Agreement shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt, or (a) personal delivery to the party to be
notified, [(b) when sent, if sent by electronic mail or facsimile (if provided),
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next business day], (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to GTY shall be sent to: 1180 North Town Center Drive, Suite 100, Las
Vegas, Nevada 89144, Attn: Harry You, email: harry@gtytechnology.com, with a
copy to GTY’s counsel at: Winston & Strawn LLP, 200 Park Avenue, New York, NY
10166, Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com.

 

All communications to the undersigned shall be sent to the undersigned’s address
as set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 10(a).

 

(b)          Neither this Subscription Agreement nor any rights that may accrue
to the undersigned hereunder (other than the Subscribed Shares acquired
hereunder, if any) may be transferred or assigned. Neither this Subscription
Agreement nor any rights that may accrue to GTY or to any placement agent for
the sale of the Subscribed Shares hereunder may be transferred or assigned,
provided that any successor to GTY (or parent thereof) shall assume all
obligations of GTY set forth in this Subscription Agreement].

 

(c)          GTY may request from the undersigned such additional information as
GTY may deem necessary to evaluate the eligibility [under applicable law] of the
undersigned to acquire the Subscribed Shares, and the undersigned shall provide
such information as may reasonably be requested, to the extent readily available
and to the extent consistent with its internal policies and procedures.

 

(d)          The undersigned acknowledges that GTY and any placement agent for
the sale of the Subscribed Shares will rely on the acknowledgments,
understandings, agreements, representations and warranties contained in this
Subscription Agreement. Prior to the Closing, the undersigned agrees to promptly
notify GTY if any of the acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate in all
material respects. The undersigned agrees that the purchase by the undersigned
of the Subscribed Shares from GTY at the Closing will constitute a reaffirmation
of the acknowledgments, understandings, agreements, representations and
warranties herein (as modified by any such notice) by the undersigned as of the
time of such purchase. The undersigned further acknowledges and agrees that any
placement agent for the sale of the Subscribed Shares is a third-party
beneficiary of the representations and warranties of the undersigned contained
in Section 6 of this Subscription Agreement. GTY acknowledges that the
undersigned will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, GTY agrees to promptly notify the undersigned if any of the
acknowledgements, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects. GTY agrees that
the sale by it of the Subscribed Shares to the undersigned at the Closing will
constitute a reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such sale.

 

(e)          Each of GTY and the undersigned is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

 12 

 

 

(f)          All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

(g)          This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

(h)          This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as specifically set forth herein, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns.

 

(i)          Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(j)          If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(k)          This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(l)          The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

(m)          THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, (B) AGREE NOT TO COMMENCE ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT EXCEPT IN
STATE COURTS OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND (C) HEREBY WAIVE, AND AGREE NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 13 

 

 

(n)          [The Company shall, by 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
the transactions contemplated hereby. From and after the issuance of the
Disclosure Document, the undersigned shall not be in possession of any material,
non-public information received from the Company or any of its officers,
directors or employees or the placement agent.] GTY agrees that it will not,
without the prior written consent of the undersigned, use in advertising, press
release, any filing with the SEC or any regulatory agency or trading market or
otherwise use publicly the name of the undersigned or any affiliate or
investment adviser of the undersigned; provided, however, that GTY may file any
required securities filings with respect to the transactions contemplated by
this Subscription Agreement;. Notwithstanding the foregoing, GTY may identify
the undersigned (i) as required by law, (ii) in information and documents
submitted to its stockholders seeking required consents or waivers to
transactions or other actions that require such consent or waiver, and (iii)
other non-public communications with third parties where disclosure of the
capitalization of GTY is required.

 

(o)          [Any restrictive legend described in Section 6(m) on a certificate
or book-entry position representing the Subscribed Shares shall promptly be
removed and GTY shall promptly issue shares without such restrictive legend or
any other restrictive legend to the holder of the applicable Subscribed Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at DTC, if such Subscribed Shares are sold or
transferred pursuant to Rule 144 under the Securities Act or pursuant to the
Registration Statement.

 

(p)          The obligations of the undersigned under this Subscription
Agreement are several and not joint with the obligations of any other subscriber
or any other investor under the Other Subscription Agreements, and the
undersigned shall be responsible in any way for the performance of the
obligations of any other subscriber under this Subscription Agreement or any
other investor under the Other Subscription Agreements. The decision of the
undersigned to purchase Subscribed Shares pursuant to this Subscription
Agreement has been made by the undersigned independently of any other subscriber
or any other investor and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of GTY or any of its subsidiaries which may have been
made or given by any other subscriber or investor or by any agent or employee of
any other subscriber or investor, and neither the undersigned or any of its
agents or employees shall have any liability to any other subscriber or investor
(or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any Other
Subscription Agreement, and no action taken by the undersigned or investor
pursuant hereto or thereto, shall be deemed to constitute the undersigned and
other investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the undersigned and other investors
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Subscription Agreement and the Other
Subscription Agreements. The undersigned acknowledges that no other subscriber
has acted as agent for the undersigned in connection with making its investment
hereunder and that the undersigned will not be acting as agent of such
subscriber in connection with monitoring its investment in the Subscribed Shares
or enforcing its rights under this Subscription Agreement. The undersigned shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Subscription Agreement, and it shall
not be necessary for any other subscriber or investor to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Subscription Agreement is
between GTY and the undersigned, solely, and not between GTY and the
undersigned.]

 

 14 

 

 

11.         Exculpation. The undersigned agrees that no other subscriber for
Class A Ordinary Shares of GTY in connection with the Business Combination shall
be liable to the undersigned for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection therewith.

 

[SIGNATURE PAGES FOLLOW]

 

 15 

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:

____________________

 

State/Country of Formation or Domicile:

____________________

 

By:       Name:       Title:      

 

Name in which shares are to be registered (if different): ____________________  
Date: ____________________       Investor’s EIN: ____________________          
Business Address-Street:   Address-Street for Notices (if different):

____________________

____________________

 

____________________

____________________

      City, State, Zip:   City, State, Zip: ____________________  
____________________ Attn: ____________________   Attn:__________________      
Telephone No.: ____________________   Telephone No.: ____________________
Facsimile No.: ____________________   Facsimile No.: ____________________
E-Mail: ____________________   E-Mail: ____________________

 

Number of Class A Ordinary Shares subscribed for: ____________________

          Aggregate Subscription Amount: $____________________   Price Per
Share: $10.00

 

[Signature Page to GTY Subscription Agreement]

 

 

 

 

IN WITNESS WHEREOF, GTY Technology Holdings Inc. has accepted this Subscription
Agreement as of the date set forth below.

 

  GTY TECHNOLOGY HOLDINGS INC.         By:                   Name:        
Title:      

 

Date:[______], 2019

 

 

